                   Case 2:90-cv-00520-KJM-DB Document 6520 Filed 03/25/20 Page 1 of 2


               1 DONALD SPECTER – 083925                  MICHAEL W. BIEN – 096891
                 STEVEN FAMA – 099641                     ERNEST GALVAN – 196065
               2 ALISON HARDY – 135966                    LISA ELLS – 243657
                 SARA NORMAN – 189536                     JESSICA WINTER – 294237
               3 MARGOT MENDELSON – 268583                MARC J. SHINN-KRANTZ – 312968
                 PRISON LAW OFFICE                        CARA E. TRAPANI – 313411
               4 1917 Fifth Street                        ROSEN BIEN
                 Berkeley, California 94710-1916          GALVAN & GRUNFELD LLP
               5 Telephone: (510) 280-2621                101 Mission Street, Sixth Floor
                                                          San Francisco, California 94105-1738
               6                                          Telephone: (415) 433-6830
               7 Attorneys for Plaintiffs
               8                     UNITED STATES DISTRICT COURTS
               9                     EASTERN DISTRICT OF CALIFORNIA
                                  AND NORTHERN DISTRICT OF CALIFORNIA
              10         UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES
              11          PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE
              12 RALPH COLEMAN, et al.,                   Case No. 2:90-CV-00520-KJM-DB
              13               Plaintiffs,                THREE JUDGE COURT
              14         v.
              15 GAVIN NEWSOM, et al.,
              16         Defendants.
              17 MARCIANO PLATA, et al.,                  Case No. C01-1351 JST

              18         Plaintiffs,                      THREE JUDGE COURT

              19         v.
                                                          WITHDRAWAL (IN LIEU OF
              20 GAVIN NEWSOM,                            STIPULATION) OF PLAINTIFFS’
                                                          MOTION TO ENLARGE PAGE
              21          Defendants.                     LIMITS FOR BRIEFING ON COVID-
                                                          19 PANDEMIC
              22
              23
              24
              25
              26
              27
              28

[3516680.1]
                   Case 2:90-cv-00520-KJM-DB Document 6520 Filed 03/25/20 Page 2 of 2


               1        Because the parties have now stipulated to a joint request to enlarge page limits,
               2 Plaintiffs withdraw the motion to enlarge page limits filed as ECF No. 6815 in Coleman
               3 and No. 3215 in Plata.
               4
               5 DATED: March 25, 2020                  ROSEN BIEN GALVAN & GRUNFELD LLP
               6                                        By: /s/ Ernest Galvan
               7                                            Ernest Galvan

               8                                        Attorneys for Coleman Plaintiffs
               9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                               1
[3516680.1]                     WITHDRAWAL OF MOTION RE PAGE LIMITS IN LIEU OF STIPULATION
